DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities:
The discourse is missing a cross-reference to related applications, see 37 CFR 1.78 and MPEP 211.
Paragraph 026, line 1, the term “NEMA” needs to be defined.  An acronym needs to be defined at the time of first use.
Paragraph 0051, lines 7-8, recitation of “second piston 34” would be clearer if rewritten as --second piston 134--.
Paragraph 0052, lines 11-12, recitation of “B and F in Fig. 5” would be clearer if rewritten as --B and E in Fig. 5--
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Rod Pump Having A Hydraulic Cylinder And A Variable Speed Reversible Motor-generator--.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 10,788,029 in view of Krug et al. US Pub.2017/0107804. 
With respect to Claims 1 and 14, although, US 10,788,029 discloses most of the limitations of the claims, including a variable speed drive is configured such that the system modulates a flow of the hydraulic fluid from the pressure chamber through the reversible hydraulic pump by the variable speed drive modulating the reverse speed of the motor-generator, which modulates the reverse rotation of the reversible hydraulic pump through the rotor shaft and coupling shaft during the downstroke (Claim 1, lines 43-50), US 10,788,029 is silent on thereby modulate a rate of the downward motion of the piston and the rod string.  Krug et al. disclosing a motor-generator driving a rod pump (Paragraph 0013, lines 1-7), specifically teach a variable speed drive (Paragraph 0060, line 3) modulates a rate of the downward motion of the piston and rod string (Paragraph 0060, lines 14-25, motion of the rod string is a function of the pump speed, see Figure 3).  Krug et al. teach modulating the speed of the motor-generator on the downstroke advantageous controlled the diversion of surplus power (Paragraph 0056, lines 24-28, i.e. prevent overcharging of the batteries, Paragraph 0055, lines 31-34).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have modulated the speed of the motor-generator during the down stroke to control downward motion of the piston and the rod string as taught by Krug et al., in the system disclosed by US 10,788,029, to have advantageously controlled the diversion of surplus power.
It is noted, US 10,788,029 discloses the variable speed drive is configured such that the system modulates a flow of the hydraulic fluid from the pressure chamber through the reversible hydraulic pump by the variable speed drive modulating the reverse speed of the motor-generator, which modulates the reverse rotation of the reversible hydraulic pump through the rotor shaft and coupling shaft during the downstroke (Claim 1, lines 43-50); Krug et al. is use to teach the same mechanical connection, i.e. downward motion, between the piston and the rod string.  In other words, Krug et al. teach the flow of fluid from the chamber is equivalent to the downward motion of the piston and rod string.
With respect to elements, excluded by the instant claim, such as inlet and outlet ports, connecting lines, coupling shafts and polished rod, these elements are old and well known to one of ordinary skill in the art, and accordingly to not patentable differentiate the claims.
With respect to US 10,788,029, and the claimed gear pump, a gear pump is an art recognized equivalent of a reversible hydraulic pump.

With respect to Claim 14, Claim 2 of US 10,788,029 recites all the limitations.


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 10,788,029. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two references are additional elements in US 10,788,029 that do not make a patentable distinction.  Namely, US 10,788,029 requires the pump to have an inlet port and an outlet port connected to a fluid line connecting the pump and pressure chamber, while the instant application requires the pump to be in “fluid communication” with the pressure chamber.  Further, US 10,788,029 requires a coupling shaft between the pump and motor-generator while the instant application requires forward and reverse rotation of the pump and motor-generator “in unison”.  One of ordinary skill in the art is well aware of need for lines, ports and coupling between a pump and motor-generator; accordingly such elements to not alter the patentable content of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 15 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 8, line 2, recitation of “general purpose” is not clear in context.  How does one of ordinary skill in the art determine if something is “general purpose”.  How limited can the purpose be and still be considered “general purpose”.  This limitation would be clearer if “general purpose” was deleted.
Claim 8 contains the trademark/trade name “NEMA Premium”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a kind of motor and, accordingly, the identification/description is indefinite.  The scope of the claim is uncertain because a trademark cannot be used properly to identify and particular product e.g. type of motor (see MPEP 2173.05(u)).  Further, if applicants are not attempting to identify the motor by the trademark, it is a question why the trademark is in the claim.  The simplest solution is to delete “general purpose NEMA-premium efficiency”.
Claim 15, line 1, recitation of “the second system” lacks antecedent basis.  The simplest solution is to change the pendency of the Claim 15 to Claim 14.
Claim 18, line 13, recitation of “the reversible hydraulic gear pump” lacks antecedent basis.  This limitation would be clearer if rewritten as --a reversible hydraulic gear pump--.  Also see line 21.
Claim 18, lines 15-16, recitation of “string lowers in a downstroke” is not clear in context.  It is unclear why the weight of the rod string changes?  This limitation would be clearer if rewritten as --string lowers the piston in a downstroke--.
Claim 18, lines 23-24, recitation of “to control fluid a rate of flow” would be clearer if rewritten as --to control a rate of flow of hydraulic fluid--. 
Claim 19, lines 7-8, recitation of “the reversible hydraulic pump” lacks antecedent basis.  This limitation would be clearer if rewritten as --a reversible hydraulic pump--.
Claim 20, line 7, recitation of “lowers in a downstroke” is not clear in context.  It is unclear why the weight of the rod string changes?  This limitation would be clearer if rewritten as --lowers the piston in a downstroke--.
Claim 20, lines 8-9, recitation of “the reversible hydraulic pump” lacks antecedent basis.  This limitation would be clearer if rewritten as --a reversible hydraulic pump--.


Allowable Subject Matter
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: with respect to Claim 19, the prior art of record does not disclose or make obvious a method for energy recovery from a rod pump having a rod string, a hydraulic cylinder having a cylinder barrel with a pressure chamber and a piston located for reciprocating movement within the cylinder barrel and connected to the rod string such that the rod string reciprocates with the reciprocating movement of the piston to perform a pumping action, the method comprising: actuating a variable speed drive to rotate a variable speed reversible motor-generator in a reverse direction in a generator mode in which a weight of the rod string lowers the piston in a rod string downstroke to pump hydraulic fluid from the pressure chamber through a reversible hydraulic pump to rotate the reversible hydraulic pump in a reverse direction such that the motor-generator rotates in a reverse direction to generate electricity; but more specifically,
modulating a speed of the variable speed reversible motor-generator by the variable speed drive during the downstroke to modulate a speed of the reversible hydraulic pump to control a rate of flow of hydraulic fluid from the pressure chamber through the reversible hydraulic pump.
While regenerative lift systems are well known in the art, such as Krug et al. (US 8,562,308) who discloses “controlling a lowering speed of a down hole pump by metering the second control rate” (i.e. the flow out of the pressure chamber, Column 2, lines 33-34); Krug et al. do not disclose or make obvious “modulating a speed of the variable speed reversible motor-generator by the variable speed drive during the downstroke to modulate a speed of the reversible hydraulic pump”.  To modify Krug et al. to modulate a speed of the variable speed reversible motor-generator by a variable speed drive to modulate a speed of a reversible hydraulic pump would alter the operation of Krug et al. and be based on hindsight reasoning.
With respect to Claim 20, this claim contains all the allowable subject matter of Claim 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robison et al. US Pub. 2017/0037848 teach energy recovery from a rod pump.
Best US Pub. 2009/0047153 teaches a hybrid hydraulic-electric pump.
Sotz et al. US Pub. 2015/0176578 teach a hydraulic well pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/17/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746